Exhibit 10.2
 
 

       
WARRANT
 
NO. MSC-001
MAGNOLIA SOLAR CORPORATION
________ Shares
     

WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M., EASTERN
TIME, ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
FOR VALUE RECEIVED, MAGNOLIA SOLAR CORPORATION, a Nevada corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, but no later than 5:30 p.m., Eastern Time, on the
Expiration Date (as hereinafter defined) to ________________ or registered
assigns (the “Holder”), under the terms as hereinafter set forth,
__________________ (_____________) fully paid and non-assessable shares of the
Company’s Common Stock, par value $0.0001 per share (the “Warrant Stock”), at a
purchase price of ONE DOLLAR AND SIXTY FIVE CENTS ($1.65) per share (the
“Warrant Price”), pursuant to this warrant (this “Warrant”).  The number of
shares of Warrant Stock to be so issued and the Warrant Price are subject to
adjustment in certain events as hereinafter set forth.  The term “Common Stock”
shall mean, when used herein, unless the context otherwise requires, the stock
and other securities and property at the time receivable upon the exercise of
this Warrant.  This Warrant was originally issued to the Holder of the Holder’s
predecessor in interest on ____________, 20091 (the “Issue Date”).
 


 
1. Exercise of Warrant.
 
a. The Holder may exercise this Warrant in whole or in part according to its
terms by delivering the Notice of Exercise to the Company at the address set
forth in Section 9, the Notice of Exercise attached hereto having then been duly
executed by the Holder, accompanied by cash, certified check or bank draft in
payment of the purchase price, in lawful money of the United States of America,
for the number of shares of the Warrant Stock specified in the Notice of
Exercise, or as otherwise provided in this Warrant, prior to 5:30 p.m., Eastern
Time, on __________________, 20142 (the “Expiration Date”).  Partial exercises
of this Warrant resulting in purchases of a portion of the total number of
shares of Warrant Stock available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of shares of Warrant Stock purchased
 
b. The provisions of this Section 1(b) shall only be applicable (i) prior to the
Automatic Exercise Date (as defined below),if, and only if, the provisions of
the following sentence are satisfied, or (ii) on the Automatic Exercise Date,
whether or not such provisions are satisfied.  Notwithstanding anything
contained herein to the contrary, if at any time after twelve (12) months from
the Issue Date of this Warrant there is no effective registration statement
registering, or no current prospectus available for, the resale of all of the
shares of Warrant Stock issuable hereunder, then the Holder may, in its sole
discretion, exercise this Warrant in whole or in part by means of a “cashless
exercise” in lieu of making a cash payment, and the Holder shall then be
entitled to receive a certificate for the number of shares of Warrant Stock
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
(A) =                      VWAP (as defined below) on the Trading Day
immediately preceding thedate of such election;


(B) =           the Warrant Price of this Warrant, as adjusted; and


(X) =                      the number of shares of Warrant Stock issuable upon
exercise of thisWarrant in accordance with the terms of this Warrant by means of
a cashexercise rather than a cashless exercise.
 
 
 
 
 



--------------------------------------------------------------------------------

 
1 Insert Closing Date for original issuance of the Warrant.
2 Insert date which is last day of calendar month in which 5th anniversary
occurs
 
 
1

--------------------------------------------------------------------------------


 

 
For purposes of this Warrant, “VWAP” means, for any date, the price determined
by the first of the following clauses that applies: (a) if the Common Stock is
then listed or quoted on a Trading Market, the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
Trading Market on which the Common Stock is then listed or quoted for trading as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)); (b)  if the OTC Bulletin Board is not
a Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board; (c) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent closing bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company. For purposes of this
Warrant, “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the New
York Stock Exchange, NYSE Amex, NASDAQ Capital Market, NASDAQ Global Market, or
NASDAQ Global Select Market.  For purposes of this Warrant, “Trading Day” means
a day on which the Trading Market is open for trading.




c. This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional shares of Warrant
Stock.  If exercised in part, the Company shall, at the request of the Holder,
deliver to the Holder a new Warrant, identical in form, in the name of the
Holder, evidencing the right to purchase the number of shares of Warrant Stock
as to which this Warrant has not been exercised, which new Warrant shall be
signed by the Chairman, Chief Executive Officer or President and the Secretary
or Assistant Secretary of the Company.  The term Warrant as used herein shall
include any subsequent Warrant issued as provided herein.
 
d. No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant. The Company shall pay cash in lieu of
fractions with respect to the Warrants based upon the fair market value of such
fractional shares of Common Stock (which shall be the closing sale price of such
shares on the exchange or market on which the Common Stock is then traded) at
the time of exercise of this Warrant.
 
e. In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for the Warrant Stock so purchased, registered in
the name of the Holder, shall be delivered to the Holder within four (4) Trading
Days (the “Warrant Stock Delivery Date”). The person or entity in whose name any
certificate for the Warrant Stock is issued upon exercise of the rights
represented by this Warrant shall for all purposes be deemed to have become the
holder of record of such shares immediately prior to the close of business on
(i) the date on which the  payment of the Warrant Price if relevant  is received
by the Company (ii)  or the date of a cashless exercise pursuant to Section 1
(b) . The Company shall pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of shares of Common
Stock on exercise of this Warrant.  If the Company fails for any reason to
deliver to the Holder certificates evidencing the Warrant Stock subject to a
Notice of Exercise by the Warrant Stock Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Stock subject to such exercise (based on the VWAP of the Common Stock
on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the tenth Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Warrant
Share Delivery Date until such certificates are delivered.
 
f. Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Stock, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Stock called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
g. Rescission Rights.  If the Company fails to cause the transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Stock pursuant to Section 1(e) by the Warrant Stock Delivery Date, then the
Holder will have the right to rescind such exercise.
 
 
2

--------------------------------------------------------------------------------


 
 
h. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause the transfer agent to transmit to the Holder a
certificate or the certificates representing the Warrant Stock pursuant to an
exercise on or before the Warrant Stock Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Stock which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of shares of Warrant Stock that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(B) the price at which the sell order giving rise to such purchase obligation
was executed, and (2) at the option of the Holder, either reinstate the portion
of the Warrant and equivalent number of shares of Warrant Stock for which such
exercise was not honored or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Company timely complied with its
exercise and delivery obligations hereunder.  For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
 
i. If any portion of this Warrant remains unexercised as of the Expiration Date
and the VWAP on the Expiration Date is greater than the applicable Warrant Price
as of the Expiration Date, then, without further action by the Holder, this
Warrant shall be deemed to have been exercised automatically at the time (the
“Automatic Exercise Date”) which is immediately prior to the close of business
on the Expiration Date (or, in the event that the Expiration Date is not a
Trading Day, the immediately preceding Trading Day) as if the Holder had duly
given a Notice of Exercise for a “cashless” exercise as contemplated by Section
1(b) hereof (without regard to the satisfaction of the conditions provided in
said Section 1(b) to the Holder’s giving such a Notice of Exercise), and the
Holder (or such other person or persons as directed by the Holder) shall be
treated for all purposes as the holder of record of such Warrant Stock as of the
close of business on such Automatic Exercise Date.  This Warrant shall be deemed
to be surrendered to the Company on the Automatic Exercise Date by virtue of
this Section 1(i) without any action by the Holder.
 
2. Disposition of Warrant Stock and Warrant.
 
a. The Holder hereby acknowledges that this Warrant and any Warrant Stock
purchased pursuant hereto are, as of the date hereof, not registered: (i) under
the Securities Act of 1933, as amended (the “Act”), on the ground that the
issuance of this Warrant is exempt from registration under Section 4(2) of the
Act as not involving any public offering or (ii) under any applicable state
securities law because the issuance of this Warrant does not involve any public
offering; and that the Company’s reliance on the Section 4(2) exemption of the
Act and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder that it is acquiring
this Warrant and will acquire the Warrant Stock for investment for its own
account, with no present intention of dividing its participation with others or
reselling or otherwise distributing the same unless such sale is made pursuant
to an effective registration statement covering such resale or pursuant to an
available exemption from such registration, subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control.
 
The Holder hereby agrees that, unless such sale is made pursuant to an effective
registration statement,  it will not sell or transfer all or any part of this
Warrant and/or Warrant Stock unless and until it shall first have furnished to
the Company either (i) an opinion from Company counsel or counsel reasonably
satisfactory to the Company (which shall include Krieger & Prager LLP), to the
effect that the proposed sale or transfer may be made without registration under
the Act and without registration or qualification under any state law, or (ii)
an interpretative letter from the Securities and Exchange Commission to the
effect that no enforcement action will be recommended if the proposed sale or
transfer is made without registration under the Act.
 
b. If, at the time of issuance of the shares issuable upon exercise of this
Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, the Company may at its election require
that the Holder provide the Company with written reconfirmation of the Holder’s
investment intent and that any stock certificate delivered to the Holder of a
surrendered Warrant shall bear legends reading substantially as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.  Such “stop transfer” orders will be removed if there is no
legend on the stock certificate or when the legend, if any, is removed.
 
 
3

--------------------------------------------------------------------------------


 
 
3. Reservation of Shares; Valid Issuance.  The Company hereby agrees that at all
times there shall be reserved for issuance upon the exercise of this Warrant
such number of shares of its Common Stock as shall be required for issuance upon
exercise of this Warrant.  The Company further agrees that all shares which may
be issued upon the exercise of the rights represented by this Warrant will be
duly authorized and will, upon issuance and against payment of the exercise
price, be validly issued, fully paid and non-assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.
 
4. Exchange, Transfer or Assignment of Warrant.  This Warrant is exchangeable,
without expense, at the option of the Holder, upon presentation and surrender
hereof to the Company or at the office of its stock transfer agent, if any, for
other Warrants of different denominations, entitling the Holder or Holders
thereof to purchase in the aggregate the same number of shares of Common Stock
purchasable hereunder.  Upon surrender of this Warrant to the Company or at the
office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant in the name of the
assignee named in such instrument of assignment and this Warrant shall promptly
be canceled. This Warrant may be divided or combined with other Warrants that
carry the same rights upon presentation hereof at the office of the Company or
at the office of its stock transfer agent, if any, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued and signed by the Holder hereof.
 
5. Capital Adjustments.  This Warrant is subject to the following further
provisions:
 
a. Adjustment Upon Issuance of Common Stock.  If at any time while the Holder
holds in excess of 50% of the total number of shares of Warrant Stock available
hereunder as of the Issue Date, the Company issues or sells any shares of Common
Stock or securities convertible into or exercisable for Common Stock, other than
an Exempt Issuance (as defined below), for a consideration, conversion price or
exercise price  per share of Common Stock (each, the “New Issuance Price”) less
than a price equal to the Warrant Price  (subject to appropriate adjustment for
any stock dividend, stock split, stock combination, reclassification or similar
transaction after the date hereof) (a “Dilutive Issuance”), then immediately
after such Dilutive Issuance, the Warrant Price then in effect shall be reduced
to an amount equal to the New Issuance Price. For purposes of this Warrant,
“Exempt Issuance” shall mean the issuance of (a) shares of Common Stock or
options to employees, officers, directors, or consultants of the Company
pursuant to any stock or option plan duly adopted for such purpose by a majority
of the non-employee members of the Board of Directors of the Company or a
majority of the members of a committee of non-employee directors, (b) securities
upon the exercise or exchange of or conversion of any securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this Warrant,
provided that such securities have not been amended since the date of this
Warrant to increase the number of such securities or to decrease the exercise,
exchange or conversion price of such securities; and (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a person which is either an owner of, or an entity that is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.
 
b. Recapitalization, Reclassification and Succession.  If any recapitalization
of the Company or reclassification of its Common Stock or any merger or
consolidation of the Company into or with a corporation or other business
entity, or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any other corporation or
business entity (any such corporation or other business entity being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale or transfer, lawful and adequate provision shall be made whereby the Holder
of this Warrant thereafter shall have the right to receive upon the exercise
hereof as provided in Section 1 and in lieu of the shares of Common Stock
immediately theretofore issuable upon the exercise of this Warrant, such shares
of capital stock, securities or other property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of Common Stock
equal to the number of shares of Common Stock immediately theretofore issuable
upon the exercise of this Warrant had such recapitalization, reclassification,
merger, consolidation, sale or transfer not taken place, and in each such case,
the terms of this Warrant shall be applicable to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after such
consummation.
 
 
4

--------------------------------------------------------------------------------


 
 
c. Subdivision or Combination of Shares.  If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Common
Stock, the number of shares of Warrant Stock purchasable upon exercise of this
Warrant and the Warrant Price shall be proportionately adjusted.
 
d. Stock Dividends and Distributions.  If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(f) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.
 
e. Stock and Rights Offering to Shareholders.  If the Company shall at any time
after the date of issuance of this Warrant distribute to all holders of its
Common Stock any shares of capital stock of the Company (other than Common
Stock) or evidences of its indebtedness or assets (excluding cash dividends or
distributions paid from retained earnings or current year’s or prior year’s
earnings of the Company) or rights or warrants to subscribe for or purchase any
of its securities (excluding those referred to in the immediately preceding
paragraph) (any of the foregoing being hereinafter in this paragraph called the
“Securities”), then in each such case, the Company shall reserve shares or other
units of such Securities for distribution to the Holder upon exercise of this
Warrant so that, in addition to the shares of the Common Stock to which such
Holder is entitled, such Holder will receive upon such exercise the amount and
kind of such Securities which such Holder would have received if the Holder had,
immediately prior to the record date for the distribution of the Securities,
exercised this Warrant.
 
f. Spin Off.  If, for any reason, prior to the exercise of this Warrant in full,
the Company spins off or otherwise divests itself of a part of its business or
operations or disposes all or of a part of its assets in a transaction (the
“Spin Off”) in which the Company does not receive compensation for such
business, operations or assets, but causes securities of another entity to be
issued to security holders of the Company, then the Company shall  notify the
Holder at least thirty (30) days prior to the record date with respect to such
Spin-Off.
 


g. Adjustment for Spin Off.  If, for any reason, prior to the exercise of this
Warrant in full, the Company spins off or otherwise divests itself of a part of
its business or operations or disposes all or a part of its assets in a
transaction (the “Spin Off”) in which the Company does not receive compensation
for such business, operations or assets, but causes securities of another entity
(the “Spin Off Securities”) to be issued to security holders of the Company,
then
 
            (a)  the Company shall cause (i) to be reserved Spin Off Securities
equal to the number thereof which would have been issued to the Holder had all
of the Holder’s unexercised Warrants outstanding on the record date (the “Record
Date”) for determining the amount and number of Spin Off Securities to be issued
to security holders of the Company (the “Outstanding Warrants”) been exercised
as of the close of business on the trading day immediately before the Record
Date (the “Reserved Spin Off Shares”), and (ii) to be issued to the Holder on
the exercise of all or any of the Outstanding Warrants, such amount of the
Reserved Spin Off Shares equal to (x) the Reserved Spin Off Shares multiplied by
(y) a fraction, of which (I) the numerator is the amount of the Outstanding
Warrants then being exercised, and (II) the denominator is the amount of the
Outstanding Warrants; and
 
           
(b) the Warrant Price on the Outstanding Warrants shall be adjusted immediately
after consummation of the Spin Off by multiplying the Warrant Price by a
fraction (if, but only if, such fraction is less than 1.0), the numerator of
which is the average closing bid price of the Common Stock for the five (5)
Trading Days immediately following the fifth Trading Day after the Record Date,
and the denominator of which is the average closing bid price of the Common
Stock on the five (5) trading days immediately preceding the Record Date; and
such adjusted Warrant Price shall be deemed to be the Warrant Price with respect
to the Outstanding Warrants after the Record Date.



 
h. Warrant Price Adjustment.  Except as otherwise provided herein, whenever the
number of shares of Warrant Stock purchasable upon exercise of this Warrant is
adjusted, as herein provided, the Warrant Price payable upon the exercise of
this Warrant shall be adjusted to that price determined by multiplying the
Warrant Price immediately prior to such adjustment by a fraction (i) the
numerator of which shall be the number of shares of Warrant Stock purchasable
upon exercise of this Warrant immediately prior to such adjustment, and (ii) the
denominator of which shall be the number of shares of Warrant Stock purchasable
upon exercise of this Warrant immediately thereafter.
 
 
 
5

--------------------------------------------------------------------------------


 
i. Adjustment to Number of Warrant Shares.  If the Warrant Price is reduced
pursuant to the preceding provisions of this Section 5, the number of shares
issuable on exercise of the Warrants shall be increased to a number of shares
(the “Adjusted Warrant Shares Number”) such that the aggregate Warrant Price
(after taking into account such reduction) for the Adjusted Warrant Shares
Number shall be equal to the aggregate Warrant Price (immediately before such
reduction) for the Warrant Stock issuable on exercise of the Warrants prior to
the adjustment contemplated by this clause (g) (for purposes of all such
calculations, all Warrants shall be assumed to be fully exercisable without
regard to any limitations, restrictions or conditions that may be provided
herein or in any other provision of any of the Transaction Documents).
 
j. Certain Shares Excluded.  The number of shares of Common Stock outstanding at
any given time for purposes of the adjustments set forth in this Section 5 shall
exclude any shares then directly or indirectly held in the treasury of the
Company.
 
k. Deferral and Cumulation of De Minimis Adjustments.  The Company shall not be
required to make any adjustment pursuant to this Section 5 if the amount of such
adjustment would be less than one percent (1%) of the Warrant Price in effect
immediately before the event that would otherwise have given rise to such
adjustment.  In such case, however, any adjustment that would otherwise have
been required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment.
 
l. Duration of Adjustment.  Following each computation or readjustment as
provided in this Section 5, the new adjusted Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant shall remain in
effect until a further computation or readjustment thereof is required.
 
6. Call Right.  Subject to the provisions of Section 7, this Warrant may be
redeemed prior to the Expiration Date, at the option of the Company, at a price
of $0.001 per share of Warrant Stock (“Redemption Price”), upon not less than 10
Trading Days’ prior written notice (“Redemption Period”) to the Holder notifying
Holder of the Company’s intent to exercise such right and setting forth a time
and date for such redemption (the “Redemption Date”); provided, however, that no
redemption under this Section 6 may occur unless (i) the Company’s Common Stock
has had a per share closing sales price of at least 200% of the Warrant Price
for each of the sixty (60) consecutive Trading Days immediately prior to the
issuance of such notice   (ii) in excess of 200,000 shares of the Company’s
Common Stock has traded for each of the sixty (60) consecutive Trading Days
immediately prior to such notice (iii) at the date of the redemption notice and
during the entire Redemption Period, there is an effective registration
statement covering the resale of the Warrant Stock  or the Warrant  Shares
issued in a cashless exercise  may be immediately resold in accordance with the
provisions of Rule 144 ,(iv) the Company is current in its required Periodic
Filings with the SEC and (v) there are at least 2 market makers for the Common
Stock. This Warrant may be thereafter exercised by the Holder, for cash or on a
cashless basis, at any time after notice of redemption has been given by the
Company and prior to the time and date fixed for redemption, and the other
provisions of this Warrant shall remain in full force and effect through and
including the redemption date.. This Warrant may be exercised by the Holder, for
cash or on a cashless basis, at any time after notice of redemption has been
given by the Company through  the time and date fixed for redemption, and the
other provisions of this Warrant shall remain in full force and effect through
and including the Redemption Date.  After the Redemption Date, the Holder shall
have no further rights except to receive, upon surrender of this Warrant, the
Redemption Price.
 
7. Limitation on Exercises.  Notwithstanding the provisions of this Warrant, in
no event (except (i) as specifically provided in this Warrant as an exception to
this provision, (ii) during the forty-five (45) day period prior to the
Expiration Date, (iii) during the Redemption Period, or (iv) while there is
outstanding a tender offer for any or all of the shares of the Company’s Common
Stock), the Company shall not effect the exercise of this Warrant, and the
Holder shall not have the right to exercise this Warrant, to the extent that
after giving effect to such exercise, the Holder (together with such Holder’s
affiliates) would beneficially own in excess of 4.99% of the shares of Common
Stock outstanding immediately after giving effect to such exercise.  For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by such Holder and its affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which the determination of such sentence is being made, but shall
exclude shares of Common Stock which would be issuable upon (A) exercise of the
remaining, unexercised portion of this Warrant beneficially owned by such Holder
and its affiliates and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
such Person and its affiliates (including, without limitation, any convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein.  Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended.  To the extent that the limitation contained
in this Section 6 applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliate) and of which portion of this Warrant is exercisable shall be in
the sole discretion of the Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliate) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of the determination.  For purposes
of this Warrant, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (1) the Company's most recent Form 10-K, Form 10-KSB, Form 10-Q,
Form 10-QSB, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company setting forth
the number of shares of Common Stock outstanding.  For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one (1)
business day confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder and
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 6 to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.
 
 
6

--------------------------------------------------------------------------------


 
 
8. Notice to Holders.
 
a. Notice of Record Date.  In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or
 
(iii) of any voluntary dissolution, liquidation or winding-up of the Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up.  Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.
 
b. Certificate of Adjustment. Whenever any adjustment shall be made pursuant to
Section 5 hereof, the Company shall promptly make a certificate signed by its
Chairman, Chief Executive Officer, President, Vice President, Chief Financial
Officer or Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant after giving effect to such
adjustment, and shall promptly cause copies of such certificates to be mailed
(by first class mail, postage prepaid) to the Holder of this Warrant.
 
9. Loss, Theft, Destruction or Mutilation.  Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.
 
10. Warrant Holder Not a Stockholder.  Prior to the exercise of this Warrant in
accordance with its terms, the Holder of this Warrant, as such, shall not be
entitled by reason of this Warrant to any rights whatsoever as a stockholder of
the Company.
 
11. Notices.  Any notice required or contemplated by this Warrant shall be
deemed to have been duly given if transmitted by registered or certified mail,
return receipt requested, or nationally recognized overnight delivery service,
to the Company at its principal executive offices located at 54 Cummings Park,
Suite 316 Woburn MA, 01801 Attention: Chief Financial Officer, or to the Holder
at the name and address set forth in the Warrant Register maintained by the
Company.
 
12. Choice of Law.  THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
 
7

--------------------------------------------------------------------------------


 
 
13. Jurisdiction and Venue.  The Company and Holder hereby agree that any
dispute which may arise between them arising out of or in connection with this
Warrant shall be adjudicated before a court located in New York County, New York
and they hereby submit to the exclusive jurisdiction of the federal and state
courts of the State of York located in New York County with respect to any
action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.
 
14. Remedies.  The Company stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.
 
15. Supplements and Amendments; Whole Agreement.  This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties
hereto.  This Warrant contains the full understanding of the parties hereto with
respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings other than expressly
contained herein and therein.
 
16. Descriptive Headings.  Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
 


 
 
 
 
 
8

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officers, as of this __
day of _____________________, 2009.
 

  MAGNOLIA SOLAR CORPORATION          
 
By:
/s/        Name        Title           

 
 
 
 
 
 
9

--------------------------------------------------------------------------------


 
 
 
 
NOTICE OF EXERCISE
 
TO:
Magnolia Solar Corporation

 
54 Cummings Park

 
Suite 316

 
Woburn, MA 01801

 
Attn: Chief Financial Officer

 
Tel: (___) ___-____

 
Fax: (___) ___-____



 
(1) The undersigned hereby elects to purchase ______________ shares of Warrant
Stock of the Company pursuant to the terms of the attached Warrant to Purchase
Common Stock, and tenders herewith payment of the exercise price in full, as
follows:
 
        o   CASH:                      $     = (Exercise Price x Exercise
Shares)


Payment is being made by:


          oenclosed check
          owire transfer
          oother


o   CASHLESS EXERCISE [if available pursuant to Section 1(b)]:


Net number of Warrant Shares to be issued to Holder
:                        _________*


* based on:                                [(A-B) (X)] / (A)


where:
A
=        VWAP                                                                           =           $_______________
B =        Warrant
Price                                                                  =           $_______________
 
X =
the number of shares of Warrant Stock issuable

upon exercise of this Warrant in accordance with
the terms of this Warrant
 
(2) oPlease issue a certificate or certificates representing said shares of
Warrant Stock in the name of the undersigned or in such other name as is
specified below, by physical delivery of a certificate(s) to:
 


 The shares of Warrant Stock shall be delivered to the following DWAC Account
Number, if permitted:
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------





(3) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.
 
 
 
10

--------------------------------------------------------------------------------


 
 
[SIGNATURE OF HOLDER]
 
Name of Investing Entity:  _________________________________________________
                                                                                                                                        
Signature of Authorized Signatory of Investing
Entity: _____________________________
                                                                                                                                         
Name and Title of Authorized
Signatory:           __________________________________
                                                                                                                               
Date:   ________________________________________________________________
 
 
 
11

--------------------------------------------------------------------------------


 
 
                                                                                                                                       
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
 
this form and supply required information.
 
Do not use this form to exercise the warrant.)
 
     FOR VALUE RECEIVED, all of or   shares of the foregoing Warrant and all
rights evidenced thereby are hereby assigned to
 
                                                                       whose
address is




  Dated:   ,         
 
Holder’s
Name:      _____________________________________________________________                                                                                                                                    
Holder’s
Signature: _____________________________________________________________                                                                                                                                         
Name and Title of
Signatory:    _____________________________________________________                                                                                                                                      
Holder’s
Address:   _____________________________________________________________                                                                                                                                         
Signature
Guaranteed:    __________________________________________________________
 
                                                                                                                                      
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 


 
 
 
12